Order and judgment (one paper), Supreme Court, New York County (Thomas Flaherty, J.), entered June 22, 2001, which granted the petition of Centennial Insurance Company to permanently stay arbitration and adjudged that respondent American Home Assurance Company insured respondent Richard Faucett on the accident date, unanimously affirmed, without costs.
Centennial’s introduction into evidence of two Department of Motor Vehicles registration record expansions indicating that American insured Faucett on the date of the accident was sufficient to establish its prima facie case (see Matter of American Tr. Ins. Co. [Glaude], 208 AD2d 376). The testimony of American’s underwriter, who did not search under reverse names for Faucett or the vehicle identification number or plate number of his vehicle, and did not introduce the records of her underlying searches into evidence, was insufficient to overcome petitioner’s showing (compare New York Cent. Mut. Fire Ins. Co. v Banks, 241 AD2d 368). Concur — Andrias, J.P., Ellerin, Rubin, Friedman and Gonzalez, JJ.